NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 21-2804
                                     ______________

      LAW OFFICES OF BRUCE J. CHASAN, LLC; BRUCE J. CHASAN, ESQ.,
                                     Appellants

                                             v.

   PIERCE BAINBRIDGE BECK PRICE & HECHT, LLP; JOHN M. PIERCE, ESQ.
                          ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2:18-cv-05399)
                     U.S. District Judge: Honorable Anita B. Brody
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 3, 2022
                                  ______________

     Before: CHAGARES, Chief Judge, SHWARTZ and SCIRICA, Circuit Judges.

                                (Filed: December 6, 2022)
                                     ______________

                                        OPINION
                                     ______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Bruce Chasan and his law firm (“Chasan”) moved to reopen their case against

John M. Pierce and his law firm, Pierce Bainbridge Beck Price & Hecht, LLP (“Pierce”),

based on what Chasan contends is newly discovered evidence and alleged fraud. Because

Chasan failed to bring his motion before the expiration of the one-year deadline to seek

such relief, the District Court correctly denied the motion and so we will affirm.

                                              I

                                             A

       This case arises from a contract dispute between the two law firms regarding fees

for the representation of Lenwood Hamilton. Hamilton was first represented by Chasan,

but after Chasan—who received no fees—advised Hamilton that his firm could not cover

Hamilton’s litigation expenses, Hamilton hired Pierce. Chasan contends that Pierce

agreed to compensate Chasan for his earlier representation but failed to pay him. Chasan

asserts that the law firms entered an agreement to settle the dispute.

       In 2018, Chasan sued Pierce for breach of contract. Pierce moved to dismiss,

arguing that Hamilton’s consent to the settlement was a necessary term of the agreement

and Hamilton withheld it. The District Court concluded that the complaint failed to

allege a “meeting of the minds” as to material terms of the alleged settlement agreement,

including whether Hamilton was “required to sign off on the deal,” and dismissed the

complaint. L. Offs. of Bruce J. Chasan, LLC v. Pierce Bainbridge Beck Price & Hecht,

LLP, No. 18-CV-05399, 2019 WL 1957950, at *4 (E.D. Pa. May 2, 2019), aff’d, 792 F.

App’x 195 (3d Cir. 2019).

                                              2
      Chasan appealed, and we affirmed in November 2019, holding that the “parties

never actually reached agreement about” certain material terms, including whether

Hamilton was a party to, or a third-party beneficiary of, the settlement agreement. L.

Offs. of Bruce J. Chasan, LLC, 792 F. App’x at 199.

                                            B

      In April 2021, Chasan moved under Federal Rule of Civil Procedure 60(b)(6) to

vacate the District Court’s dismissal order and reopen the case. Chasan argued that he

recently obtained new evidence, in the form of recorded telephone conversations with

Hamilton, that showed Pierce’s “deceit” during the alleged settlement discussions. App.

145, 237. During the calls, Hamilton allegedly stated that Pierce never consulted with

him about the settlement agreement, and thus Pierce’s claim that Hamilton withheld his

consent was a lie. Chasan asserted that the phone calls provide evidence that Pierce

fraudulently misrepresented the basis for declining to consummate the settlement.

      The District Court denied the motion. See L. Offs. of Bruce J. Chasan, LLC v.

Pierce Bainbridge Beck Price & Hecht, LLP, No. 18-CV-05399, 2021 WL 4619910, at

*1 (E.D. Pa. Aug. 26, 2021). The Court concluded that by relying on newly discovered

evidence and a purported fraud, Chasan was required to seek relief under Rule 60(b)(2)

and Rule 60(b)(3)—each of which has a one-year limitations period—rather than the

“catch-all” provision of Rule 60(b)(6). Id. at *2. Because Chasan brought his motion

more than one year after we affirmed the dismissal order, the Court denied the motion as

untimely. Id.

      Chasan appeals.

                                            3
                                              II1

       Chasan argues that the District Court erred in denying his motion as untimely and

should have held a hearing on the motion.

                                               A

       Federal Rule of Civil Procedure 60(b) authorizes relief from a final judgment or

order for the following reasons: “(1) mistake, inadvertence, surprise, or excusable

neglect; (2) newly discovered evidence . . . ; (3) fraud . . . ; (4) the judgement is void; (5)

the judgment has been satisfied, released, or discharged . . . ; or (6) any other reason that

justifies relief.” Relief from a judgment under Rule 60(b)(6) “is available only when

Rules 60(b)(1) through (b)(5) are inapplicable.” Kemp v. United States, 142 S. Ct. 1856,

1861 (2022).

       In general, motions under Rule 60(b) “must be made within a reasonable time.”

Fed. R. Civ. P. 60(c)(1). Under Rule 60(c)(1), however, motions seeking relief due to

mistake, newly discovered evidence, or fraud—i.e., “reasons (1), (2), and (3)”—must be

brought “no more than a year after the entry of the judgment or order or the date of the

proceeding.” A party may not invoke Rule 60(b)(6) to circumvent this time limitation.

Stradley v. Cortez, 518 F.2d 488, 493 (3d Cir. 1975).

       Chasan filed his motion over sixteen months after we affirmed the dismissal order.



       1
         The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction
under 28 U.S.C. § 1291. “We review for abuse of discretion a district court’s denial of a
motion under Rule 60(b)(6).” Cox v. Horn, 757 F.3d 113, 118 (3d Cir. 2014). An abuse
of discretion occurs where there has been “a clearly erroneous finding of fact, an
erroneous conclusion of law, or an improper application of law to fact.” Id.
                                               4
Chasan’s attempt to avoid the one-year time bar by invoking Rule 60(b)(6) is unavailing.

Chasan’s motion is explicitly predicated on “newly discovered evidence” that he claims

establishes Pierce’s “deceit” in the action he seeks to reopen. App. 145, 237. In

particular, Chasan argues that the phone calls with Hamilton establish that Pierce

misrepresented whether Hamilton withheld his consent to the settlement agreement.

Chasan was thus required to move under either Rule 60(b)(2) (newly discovered

evidence) or Rule 60(b)(3) (fraud), each of which is subject to the one-year limitation

period, rather than the “catch-all” provision of Rule 60(b)(6), which is subject to the

“reasonable time” limitation. See Kemp, 142 S. Ct. at 1861. Because Chasan’s motion is

based on newly discovered evidence and an alleged fraud and he filed it more than one

year after we affirmed the judgment, the District Court correctly denied the motion as

untimely.2

                                              B

       The District Court also did not abuse its discretion in declining to hold a hearing

on Chasan’s motion. Courts evaluate the need for a hearing on a Rule 60(b)(6) motion on

a case-by-case basis. A hearing was not required here because there were no intervening

changes in controlling law, cf., e.g., Satterfield v. Dist. Att’y of Phila., 872 F.3d 152, 155,

161 (3d Cir. 2017) (remanding for further proceedings on intervening Supreme Court

case); Cox, 757 F.3d at 120-26 (same); Bracey v. Superintendent Rockview SCI, 986



       2
         Because Chasan’s motion is untimely, we need not revisit the merits of the
underlying proceedings that Chasan seeks to reopen nor opine on the merits of Chasan’s
fraud claim.
                                              5
F.3d 274, 295-98 (3d Cir. 2021) (intervening en banc ruling), or disputed facts

concerning the timing of Chasan’s motion or the bases for it.3 Thus, the District Court

did not abuse its discretion in denying Chasan’s request for a hearing.4

                                            III

       For the foregoing reasons, we will affirm the order of the District Court.5




       3
          Chasan’s reliance on Klapprott v. United States, 335 U.S. 601, 615 (1949), is
misplaced. After deciding that the petitioner’s case warranted reopening under Rule
60(b), see id. at 613-14, the Court then granted a hearing on the merits of his
denaturalization, id. at 616. Thus, contrary to Chasan’s argument, Klapprott does not
require a hearing on Rule 60(b)(6) motions.
        The other cases Chasan cites are also inapt because in each case the hearing
granted was unrelated to the Rule 60(b)(6) motion. Appellants’ Br. at 50 (citing, e.g.,
Boughner v. Sec’y of Health, Educ. & Welfare, 572 F.2d 976 (3d Cir. 1978) (remanding
for hearing on appellants’ claims where attorney failed to oppose summary judgment);
Tozer v. Charles A. Krause Milling Co., 189 F.2d 242 (3d Cir. 1951) (remanding for
hearing on the merits of contract dispute where movant never received notice of action
before entry of default judgment)).
        4
          Because we have determined that the District Court correctly denied the motion
and there will be no further proceedings before the District Court, the request to reassign
the case to a different District Judge is therefore moot.
        5
          Pierce’s motion pursuant to Federal Rule of Appellate Procedure 38 is denied.
Rule 38 provides that “[i]f a court of appeals determines that an appeal is frivolous, it
may, after a separately filed motion or notice from the court and reasonable opportunity
to respond, award just damages and single or double costs to the appellee.” Fed. R. App.
P. 38. “This Court employs an objective standard to determine whether or not an appeal
is frivolous,” which “focuses on the merits of the appeal regardless of good or bad faith.”
Kerchner v. Obama, 612 F.3d 204, 209 (3d Cir. 2010) (quoting Hilmon Co. (V.I.) v.
Hyatt Int’l, 899 F.2d 250, 253 (3d Cir. 1990). An appeal is considered frivolous when it
is without merit or colorable arguments in support of the appeal. Hilmon, 899 F.2d at
251. Because the language of Rule 60(b)(6) is sufficiently broad, and the nature of the
new evidence provided a reason to seek relief, we cannot say Chasan’s appeal was so
frivolous that sanctions are warranted. Chasan’s motion for sanctions under 28 U.S.C.
§ 1927 is also denied because Pierce and his counsel have not “unreasonable and
vexatiously” multiplied the proceedings.
                                             6